         Case 1-18-01038-ess             Doc 70      Filed 01/15/20         Entered 01/15/20 15:42:38




UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NEW YORK

In re:                                         : Chapter 11
                                               :
GALLANT CAPITAL MARKETS, LTD.,                 : Case No. 17-41814 (ESS)
                                               :
                                               :
                       Debtors.                :
                                               :
ESTHER DUVAL, as Chapter 11 Trustee of Gallant : Adv. Pro. No. 18-01038 (ESS)
Capital Markets, Ltd., Estate,                 :
                                               :
                                               :
              Plaintiff,                       :
                                               :
       -against-                               :
                                               :
AFX CAPITAL MARKETS LTD., AFX CAPITAL :
U.S. CORP., and STO SUPER TRADING ONLINE, :
                                               :
                                               :
              Defendants.                      :
                                               :

ORDER GRANTING MOTION OF WHITE AND WILLIAMS LLP TO WITHDRAW AS
COUNSEL FOR DEFENDANTS AFX CAPITAL MARKETS LTD., AFX CAPITAL U.S.
              CORP., AND STO SUPER TRADING ONLINE

           This matter having come before the Court on the Motion of White and Williams LLP to

Withdraw as Counsel for Defendants AFX Capital Markets Ltd., Afx Capital U.S. Corp., and

STO Super Trading Online (the “Motion”), 1 the Court having reviewed the pleadings filed

herein, and for good cause shown, IT IS HEREBY ORDERED that:

           1.       The Motion is GRANTED.

           2.       White and Williams LLP is hereby withdrawn as counsel to the Defendants and

relieved of any further duty as counsel for Defendants upon the condition that counsel serves

Defendants with a copy of this Order, by either personal service or certified mail, within ten (10)




1
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.
      Case 1-18-01038-ess         Doc 70     Filed 01/15/20     Entered 01/15/20 15:42:38




days of the date of this Order. Additionally, counsel shall file a certificate of service showing the

date of such service if served personally or a return receipt if served by mail.

       3.      Defendants’ have substitute counsel shall file a Notice of Appearance.




                                                                  ____________________________
 Dated: Brooklyn, New York                                               Elizabeth S. Stong
        January 15, 2020                                          United States Bankruptcy Judge


                                                 -2-
